Case 2:20-cv-02291-DOC-KES Document 154-2 Filed 07/17/20 Page 1 of 5 Page ID
                                 #:2321


 1 Humberto M. Guizar, Esq., (SBN 125769)
   Christian Contreras, Esq., (SBN 330269)
 2 ccontreras@ghclegal.com
 3 GUIZAR, HENDERSON & CARRAZCO, L.L.P.
   Justice-X Building
 4 3500 W. Beverly Blvd.,
   Los Angeles, CA 90640
 5 Telephone: (323) 725-1151
   Facsimile: (323) 597-0101
 6
 7 Stephen King, Esq., (SBN 224683)
   KINGS JUSTICE LAW
 8 Justice-X Building
   3500 W. Beverly Blvd.,
 9 Los Angeles, CA 90640
10 Telephone: (323) 546-4523
11 Attorneys for Proposed Intervenor-Plaintiffs,
   LATINO COALITION OF LOS ANGELES
12 & PASTOR JOSUE TIGUILA
13
                       UNITED STATES DISTRICT COURT
14
15                    CENTRAL DISTRICT OF CALIFORNIA
16
17 LA ALLIANCE FOR HUMAN                   )   CASE NO.: 2:20-cv-02291 DOC-KES
                                               [Assigned to the Hon. David O.
18 RIGHTS, et al.,                         )
                                               Carter]
                                           )
19                    Plaintiffs,              DECLARATION OF CINDY
                                           )
20                                             VILLEGAS ON BEHALF OF
                 v.                        )   LATINO COALITION OF LOS
21                                         )   ANGELES
     CITY OF LOS ANGELES, et al.,
22                                         )
                                               Action filed: March 10, 2020
                      Defendants.          )
23
                                           )
24                                         )
25                                         )
26                                         )
                                           )
27
28
                                     1
               DECLARATION OF LATINO COALITION OF LOS ANGELES
Case 2:20-cv-02291-DOC-KES Document 154-2 Filed 07/17/20 Page 2 of 5 Page ID
                                 #:2322


 1         DECLARATION OF CINDY VILLEGAS ON BEHALF OF LATINO
 2                           COALITION OF LOS ANGELES
 3   I, Cindy Villegas, declare as follows:
 4         1.    I am the current president of proposed Intervenor-Plaintiff,
 5   Latino Coalition of Los Angeles (hereinafter “LCLA”), I am over the age of
 6   eighteen, have personal knowledge of the truth and accuracy of the facts set
 7   forth herein and if based upon information and belief, so stated, and if called
 8   upon as a witness, I could competently testify thereto.
 9         2.    The Latino Coalition of Los Angeles is an active California
10   nonprofit public benefit corporation.
11         3.    The mission of LCLA is to create a collaborative infrastructure to
12   support initiatives which will create positive change for the Latino
13   community and other marginalized groups.
14         4.    LCLA aims to achieve its mission by engaging in policy
15   advocacy, endorsement activation, and coalition building. Through these
16   strategic efforts, LCLA helps bridge the gap between marginalized
17   communities, public servants, government agencies and business leaders.
18         5.    LCLA’s vision is to ensure communities in Los Angeles County
19   are effectively represented and served within the political and civic
20   institutions of Los Angeles and the nation. LCLA was created to advocate on
21   behalf of underrepresented communities throughout Los Angeles County,
22   convene with various multi-generational and multi-cultural leaders and
23   stakeholders in order to broker favorable and progressive solutions among
24   the parties involved.
25         6.    In 2009, LCLA was born after a coalition of Central American
26   leaders joined together to discuss the new proposed Koreatown boundaries.
27   In the middle of a contentious debate, it became clear that the Los Angeles
28   County     Latino   community     needed   to   organize   and    share   their
                                      2
                DECLARATION OF LATINO COALITION OF LOS ANGELES
Case 2:20-cv-02291-DOC-KES Document 154-2 Filed 07/17/20 Page 3 of 5 Page ID
                                 #:2323


 1   recommendations to ensure that LCLA and other marginalized groups were
 2   included in the redevelopment plans of the Koreatown-Pico Union corridors.
 3   LCLA brought together Korean, Bangladeshi, Mexican and Central
 4   American Leaders to lay out an equitable and transparent designation of
 5   community boundaries that reflected the demographics of the diverse
 6   communities.
 7         7.     Among the first key victories of LCLA was the its ability to
 8   partner with state officials to create an official El Salvador Corridor in 2010.
 9   The City of Los Angeles followed suit in 2013 and made the El Salvador
10   Corridor an official city village.
11         8.     In the years between, LCLA championed the election of Latino
12   leaders within the local neighborhood and city councils, including helping to
13   elect LA Mayor Eric Garcetti and LA City Council President, Herb Wesson.
14         9.     LCLA consists of a Board of Directors: Cindy Villegas - President,
15   Ingrid Rivera Guzman - Vice President, Victor Cruz, Jr. - Secretary, Edmundo
16   Diaz - Treasurer, Jacob Montoya - Board Member, Christina Rodriguez -
17   Board Member and Edwin Arango - Board Member; and Advisory Board
18   members - Raul Claros, Sophia Cortez, Rashad Rucker-Trapp, Dulce Vaquez,
19   and Dennise Mejia. General LCLA members include local community leaders
20   serving all areas of Los Angeles City and County.
21         10.    In the ten years since its inception, LCLA has engaged over six
22   thousand (6,000) community members, championed nineteen (19) campaign
23   victories, and advocated for forty-nine (49) transformative policies in
24   partnership with our dedicated LCLA members and fifty (50) partner
25   organizations which include : United For Skid Row, Breaking Through
26   Barriers to Success, Homies Unidos, 2nd Call, Healing Urban Barrios,
27   Shower of Hope, Casa Libre, Afro-American Churches of Christ of LA,
28   Absolute Unity, LA Youth & Family Foundation, UNO Partners, Bixel
                                       3
                 DECLARATION OF LATINO COALITION OF LOS ANGELES
Case 2:20-cv-02291-DOC-KES Document 154-2 Filed 07/17/20 Page 4 of 5 Page ID
                                 #:2324


 1   Exchange, California Latino Leadership Institute, Coalition for Responsible
 2   Community Development, East Yard Communities for Environmental
 3   Justice, Fraternidad Mazateca en Los Angeles, COFECA, Self Help Graphics,
 4   Justice for My Sister, Academia Avance, University Little League, Somos
 5   Familia Valle, Semillas de Pueblo SemAnawak, El Salvador Corridor, Reseda
 6   Blvd. Church of Christ, Immersion Workforce Los Angeles, Helping Hands
 7   Resource Center, Girls Today Women Tomorrow, Jovenes, Inc., Las Fotos
 8   Project, Corral Consulting.
 9         11.    In addition to the foregoing, LCLA is an advocate for people
10   experiencing homelessness in Los Angeles County.
11         12.    LCLA’s past strategies reflect that Latino communities do not
12   experience homelessness in the traditional sense, Latinos do not seek
13   traditional homelessness resources since they use non-traditional service
14   such as services from churches, social networks, local grid partners, youth
15   organizations and local community leaders.
16         13.    LCLA engages in zealous advocacy, brokers solutions to obtain
17   favorable results among involved parties, and convenes with multicultural
18   and multigenerational communities in order to adequately assist individuals
19   who are experiencing homelessness in Los Angeles County. LCLA has a
20   protectable interest in being able to provide the foregoing services to people
21   experiencing homelessness.
22         14.    Absent inclusion in this action, LCLA’s protectable interest will
23   be impaired and impeded insofar being excluded and deprived of the
24   opportunity to advocate zealously and execute LCLA’s mission. LCLA’s
25   protectable interest of rigorous advocacy for marginalized communities in
26   terms of homelessness various critical issues and challenges that adversely
27   impact the Latino community of which homelessness is previously and still
28   currently of more dyer urgency and extremely imperative to be addressed
                                       4
                 DECLARATION OF LATINO COALITION OF LOS ANGELES
Case 2:20-cv-02291-DOC-KES Document 154-2 Filed 07/17/20 Page 5 of 5 Page ID
                                 #:2325


 1   and even more with COVID19 and the most recent statistics.
 2         15.    Granting LCLA’s application to intervene and become an
 3   intervenor plaintiff in this action will contribute known proven strategies to
 4   the problem which will maximize community partnerships that will organize
 5   and mobilize more effectively and efficiently.
 6         16.    It is imperative LCLA participate in this action in order to
 7   provide zealous advocacy to the people LCLA assists, broker solutions to
 8   obtain favorable results among involved parties, and to convene with
 9   multicultural and multigenerational communities in Los Angeles County.
10         I declare under penalty of perjury under the laws of the United States
11   that the foregoing is true and correct to the best of my knowledge.
12         Executed on July 17, 2020 in Los Angeles, California.
13
14
                                                      Cindy Villegas
15                                                    President of Latino Coalition
                                                      of Los Angeles
16
17
18
19
20
21
22
23
24
25
26
27
28
                                       5
                 DECLARATION OF LATINO COALITION OF LOS ANGELES
